DISMISS and Opinion Filed July 10, 2019




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01356-CV

                    OLGA LESYA SYTNIANSKA ZEDRICK, Appellant
                                      V.
                           STANISLAV BILDER, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-04816-2017

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Before the Court is Stanislav Bilder’s motion to dismiss the appeal. He contends this Court

lacks jurisdiction because the appealed order is not final as it does not dispose of the claim for

exemplary damages.

       Generally, this Court has jurisdiction only over appeals from final judgments.

See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. Id. A judgment that does not dispose of a claim for

exemplary damages is not final. See In re Burlington Coat Factory Warehouse of McAllen, Inc.,

167 S.W.3d 827, 830 (Tex. 2005) (citing Houston Health Clubs, Inc. v. First Court of Appeals, 722
S.W.2d 692, 693 (Tex. 1986)).
       In her original petition, Olga Lesya Sytnianska Zedrick asserted claims for assault,

intentional infliction of emotional distress, and declaratory judgment that she had the parties’ child

for the majority of the time in 2016 for tax purposes. She sought actual damages, exemplary

damages for the intentional conduct, and attorney’s fees. In her second amended petition, appellant

dropped her claims for assault and intentional infliction of emotional distress. However, she

retained her claim for exemplary damages.

       Zedrick filed a motion for summary judgment. In his amended response to the motion,

Bilder stated that he had amended his 2016 tax return to remove the child as his dependent. In the

appealed order, the trial court denied Zedrick’s motion for summary judgment, denied her claim

for declaratory judgment as moot, and denied her request for attorney’s fees. The order does not

contain any finality language.

       Zedrick filed a response to the motion to dismiss. Although she states she is “not inclined

to voluntarily dismiss her appeal”, she concedes that the trial court’s order on her motion for

summary judgment fails to dispose of the pending exemplary damages claim and appears to be

interlocutory. Because the trial court’s order did not dispose of all claims, we grant Bilder’s motion

and dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

181356F.P05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 OLGA LESYA SYTNIANSKA                             On Appeal from the 401st Judicial District
 ZEDRICK, Appellant                                Court, Collin County, Texas
                                                   Trial Court Cause No. 401-04816-2017.
 No. 05-18-01356-CV        V.                      Opinion delivered by Chief Justice Burns.
                                                   Justices Whitehill and Molberg
 STANISLAV BILDER, Appellee                        participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee STANISLAV BILDER recover his costs of this appeal from
appellant OLGA LESYA SYTNIANSKA ZEDRICK.


Judgment entered July




                                             –3–